Case 4:21-cv-05363-DMR Document 1-2 Filed 07/13/21 Page 1 of 2




                         EXHIBIT 2
                Case 4:21-cv-05363-DMR Document 1-2 Filed 07/13/21 Page 2 of 2


wswltuaégmmw                                                                                                                Payment Schedule
                                                                                                                     (Software) No.                99187
  Customer.             Muse Communications. Inc.                                   mu           by Customer (a
                                                                                                                                 Ear?
  Address:             395 East DR.                                                 Signauue:
                                                                                    Name:
                                                                                                                     Annette Costa         0

                                                                                    we:                                President
  Contact:                                                                          Executed by Oracle Credit Corporation:

                                                                                                                     W “m
  Phone:                                                                            Signature:
                                                                                                             U
  Erma Notice:                                                                      Name:
                                               5
                                                                                                                 .

                             '
  Order:                                            3                               Tale:                                                      -
  PPA No;                                       Dam:                                Coma mauve one:                   30      hn)         \   g
  maria:                                                                           Emma:
  Learning Cloud Support                                         $5,000.00          Payment Amount:                   Du: Dab:
  Grade Consung:                                                 45.50030           1 Q S1 2,875.00                          amnhe Carma We
  Cb“      se' “m
                                                                                                                      may:
  Total:
                                                                                    3   a $12,875.00                  Mommy from
                                                              $300,350.00                                             01-Mar-19 through   Otmy-ts
                                                                                   54 Q $4508.33                      Monthly hm
                                                                                                                      01-Jun-19 through 01-Naw23
                                                                                    58 paymenb duo as sat forth above.


  Tm:     An amount equal m Tax-s shall be pa abhuou               the Contradwith sad» Payment Amount The Supplier shall 'usue 'rwoleh)           a w the
  Order and Tues shall be dlarged at the appliezeble m            on Invoice dam.

  Tnnsacon          Specic       Terms (any terms opecled   In Orb socu'on will supersede inconsistent   arms elsewhere in u     Contact):

 Thls schedule     Schedule") is entered into by Customer and Grade Credit Corporation ("OCC") for the acquis'alon of the Mem from the appllubb
 Supplier. Thus        rad replaces Cusmmer‘s payment obligation when due under the Order to Supplier to the extent of the Syaem Prbe listed above and
 Customer agrees to pay the System Price on an installment basis. This Schedule lnoorpombe by reference the terms and conditions ct the above-
 referenoed PPA to deem a separam Contract An reference to "Order” or "Agreement“ in this Centred shall mean the above-referenced Order. t ether
 with any other agreement goueming Customers            ht in the System Each component of the Mem specid                herein is further desaibed 'm the rder.
 Cloud semees are subsaiption rights, whidt may include Seas. Paas or IaaS. that are pan through this Contraa. The
 services that
                                                                                                                                   Wm         indudas any cloud
                         me cloud services included in the Syaem. and the Order indudes orders for such replacement cloud eervrces. The Sysbm Price is
 the amount set regace
                    rth above forthe items that are paid for through this Centred.
 A. SYSTEM: For the purposes of this Contract the sonware. services. and doud services are accepmd. Upon delivery of the System. if the tout
 amount invorced by Supper is lees than the fees speded in me Oder, then OCC will decrease the System Price and Payment Amount accordingly. If
 any portron of the System has not been delivered (or, for doud servims. the services             od has not commenced) 45 dew after the Centred Etiew've
 Dan. then OCC maynwrth writhn notice. remove the fees for that pom‘on from the ystem Price and reduce the Payment Amounm by the amount
 auributable  to that portion of the     Wm.  OCC   and  Customer   may agree mutually aweptable terms and enter into a new, separate Centred tor a
                                                                                 to
 portion of the System that was removed from this       Com      chemise. Custcrmr will pay the Supplier for the removed portion as per me Order. Until
 sums due under this Centred are paid. Customer agrees that Customer's access to use all doud services provided under the Order. including any
 renewals or extensions (and their replacemens). are subjea to Customers full performanw of the terms of this Comma Before any part of the System
 rs converted. replaced or traded in by Cusbmer or any other party. Customer shall coated Operations to make arrangemenm to fulll all in nancial
 obligations under the Contraa.
 If the System Price includes fees tor renewal periods of services after the rst period of services (as such penod is defined in the Order). such services val
 be "Renewal Services" and will be ordered through this Contrad. At the sun of ad: Renewal Services period. Renewal Serviws for that period will
 become a part of the        Wm    and are accepted for purposes of Cusbrners payment oblrgations under the Centred. Renewal SeMgs fees (and
 applicable Tues) will be paid to Supplier (pursuant to the Supplier invoice) through this Centred. irom the Payment Amounts {and applicable Taxes)
 received in re applicable Renewal Service period. Future increases in has for Renewal Services (if any) are not induced rn the System Price or
 Payment Amounts. and shell be due separately to the applimble Supplier from Customer. Each Payment Amount (net of fees for Renewal Services. rt
 any) is comprised of a propordonal amount of each component of the                  Prie (net of total fees for Renewal Servrces. rf any). The term Order also
 induces orders (in whatever form) for Renewal Services included in the§smm   ystem.
 If Supplier reduces die Order fees due to Customer's mrrninaticn of doud senrices. Cusbmer wrll promptly nodly Operations and any fees for the
 Marinated services that are not yet due under the Order as of the effewva date of minetion shall be the "Reduwon Amount.”                   e RedMon Amount
 will be removed from the System Pria and applied to reduce the last Payment Amount. and it it weds the last Payrmnt Amount. any excess amount

                                                                                                                                      W
 will be applied to each mending Payment Amount until the Reduaion Amount has been fully utilized. Customer m                daim a refund from Supplier tcrfees
 for terminated services already due under the Order. if any. The refund will not lndude fees not yet due under the rder. It the                 does not rndude
 soware or hardware, then on me effective date of termination,      all remaining Payment  Amounn     (as adjusted for the Reduction   Amount) wrll become due.
 B. ADMlNlSTRATIVE: Customer agrees that OCC                         the appropriate administrative information to molam the Centred. and OCC will provrde
 a       ct the Centred u n request. For th‘s Centred.   mmnsertdiscount rate in the Remedies Sech'on ofthe PPA shall be the lesser oithe rate in the Centred
 orco?
     2 (the ‘lndex Rate . OCC will counterslgn th‘s Schedule upon Cusmmers delivery of a fully executed Order. PPA. and an other documenmlon
 required by OCC (in form and subsence                   to OCC). and upon sudi counterslgnanlre. the Centred wrll be sheave as             the Canned Emu
 Date. All notices or contad tor Operaons acceruble
                                              sha I be cent to o-notica_ww@orade.ccrn.




 M111                                                                                                                            ”MJB1WIZIWMO
